Exhibit 10.2

 

EMPLOYMENT SECURITY AGREEMENT

 

This Employment Security Agreement is entered into as of the 11th day of March,
2004, by and between Isco, Inc., a Nebraska corporation, with its principal
place of business located at P.O. Box 82531, Lincoln, Nebraska 68501-2531
(hereinafter the “Company,” subject to the further definition set forth in
Section 6.1) and Vicki L. Benne of Lincoln, Nebraska (hereinafter “Executive”).

 

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its shareholders; and

 

WHEREAS, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control exists, and that
possibility, along with the uncertainty and questions which may arise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and

 

WHEREAS, the Board of Directors of the Company has determined that appropriate
steps should be taken to reinforce and encourage the continued attention and
dedication of members of the Company’s management, including Executive, to their
assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a change in control of the
Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties set forth herein, and for other good and valuable consideration, the
parties agree as follows:

 

Section 1.  Change in Control.

 

1.1                                 Right to Change in Control Severance
Benefits. In order to induce Executive to remain in its employ, the Company
agrees to provide Executive the payments and benefits described in this
Agreement (in lieu of any severance payments and benefits Executive would
otherwise receive in accordance with the Company’s severance pay practices) if
Executive’s employment with the Company is terminated subsequent to a “Change in
Control” of the Company as defined in Section 3, under the circumstances
described in Section 4.

 

1.2                                 No Right to Continued Employment. This
Agreement does not give Executive any right to continued employment by the
Company or a Subsidiary.

 

Section 2.  Term of Agreement. This Agreement will be effective as of March 11,
2004, and, except as otherwise provided in this Agreement, will continue in
effect until March 11, 2007 and shall be renewable for additional three (3) year
terms at the option of the Company; and provided further, that if a Change in
Control occurs prior to the expiration of this Agreement, this Agreement will
continue in effect for three (3) years from the Change in Control.

 

Section 3.  Definition of Change In Control. No benefits will be payable under
this Agreement unless there is a Change in Control and Executive’s employment
with the Company is terminated subsequently under the circumstances described in
Section 4 entitling Executive to benefits. For purposes of this Agreement, a
Change in Control of the Company means the occurrence of any of the following
events during the period in which this Agreement remains in effect. A Change in
Control will be deemed to occur on the date the event occurs:

 

3.1                                 Change in Voting Power. Any person or
persons acting together as a “group” for purposes of Section 13(d) of the
Exchange Act (other than the Company, or any Subsidiary, or any entity
beneficially owned by any of the foregoing) which beneficially own (as defined
in Rule 13(d)-3 under the Exchange Act) without Board approval or consent,
directly or

 

26

--------------------------------------------------------------------------------


 

indirectly, at least thirty percent (30%) of the total voting power of the
Company entitled to vote generally in the election of the Board;

 

3.2                                 Change in Board of Directors. Either:

 

(a)                                  the Current Directors (as hereinafter
defined) cease for any reason to constitute at least a majority of the members
of the Board (for these purposes, a “Current Director” means any member of the
Board as of the date of this Agreement, and any successor of a Current Director
whose election or nomination for election by the Company’s stockholders was
approved by at least a majority of the current Directors then on the Board); or

 

(b)                                 at any meeting of the stockholders of the
Company called for the purpose of electing directors, a majority of the persons
nominated by the Board for election as directors fail to be elected; or

 

3.3                                 Liquidation, Merger or Consolidation. The
stockholders of the Company approve:

 

(a)                                  a plan of complete liquidation of the
Company; or

 

(b)                                 an agreement providing for the merger or
consolidation of the Company (i) in which the Company is not the continuing or
surviving corporation (other than consolidation or merger with a wholly owned
subsidiary of the Company in which all shares outstanding immediately prior to
the effectiveness thereof are changed into or exchanged for the same
consideration) or (ii) pursuant to which the shares are converted into cash,
securities or other property, except a consolidation or merger of the Company in
which the holders of the shares immediately prior to the consolidation or merger
have, directly or indirectly, at least a majority of the common stock of the
continuing or surviving corporation immediately after such consolidation or
merger, or in which the Board immediately prior to the merger or consolidation
would, immediately after the merger or consolidation, constitute a majority of
the board of directors of the continuing or surviving corporation; or

 

3.4                                 Sale of Assets. The stockholders of the
Company approve an agreement (or agreements) providing for the sale or other
disposition (in one transaction or a series of transactions) of all or
substantially all of the assets of the Company.

 

Section 4.  Termination Following Change in Control. If any of the events
described in Section 3 constituting a Change in Control occurs, Executive will
be entitled to the payments and benefits provided for in Section 5 if a
subsequent termination of Executive’s employment occurs within three (3) years
from the date of that Change in Control, unless that termination is:

 

(a)                                  because of Executive’s death;

 

(b)                                 by the Company for Cause or Disability; or

 

(c)                                  by Executive other than for Good Reason.

 

Those payments and benefits will be in lieu of any severance payments Executive
would otherwise receive in accordance with the Company’s severance pay
practices.

 

4.1                                 Cause. Termination by the Company of
Executive’s employment for “Cause” means Executive is convicted of a felony or
commits an act of gross, flagrant, and willful misconduct relating to his
employment or the Company’s business, including, but not

 

27

--------------------------------------------------------------------------------


 

limited to, theft or embezzlement of the Company’s property or money, or an act
of fraud against the Company.  If Company believes Cause exists, as defined
herein, a written notice will be delivered to Executive by the Chief Executive
Officer of the Company (or if Executive is the Chief Executive Officer, the
Chairman of the Board of Directors) that specifically identifies the manner in
which the Chief Executive Officer (or the Chairman of the Board) believes that
Executive has given the Company Cause for termination of Executive’s employment,
and giving Executive an opportunity for Executive, together with Executive’s
counsel, to be heard before the Board of Directors of the Company, and a finding
that in the good faith opinion of two-thirds of the Board of Directors,
Executive acted (or failed to act when she should have acted) in a manner
constituting Cause as defined herein, and specifying the particulars of that
finding in detail. For purposes of this subsection 4.1, no act, or failure to
act, on Executive’s part will be considered “willful” unless done, or omitted to
be done, by Executive not in good faith and without reasonable belief that
Executive’s action or omission was in the best interest of the Company.

 

4.2                                 Disability. Termination by the Company of
Executive’s employment for “Disability” means termination of Executive’s
employment following and because of Executive’s failure to perform substantially
all of the material duties of his position for a period of at least one hundred
eighty (180) consecutive calendar days due to physical or mental illness or
injury. Executive will continue to receive Executive’s full base salary at the
rate in effect and any bonus payments under the executive Short Term Incentive
Compensation Plan (the “Plan”) payable during the one hundred eighty (180) day
qualification period until termination of Executive’s employment for Disability.
After that termination, Executive’s benefit will be determined in accordance
with the Company’s other benefit plans and practices then in effect that apply
to Executive. The Company will have no further obligation to Executive under
this Agreement and all supplemental benefits will be terminated. If the Company
and Executive disagree as to Executive’s incapacity, each may appoint a medical
doctor to certify his opinion as to Executive’s incapacity, and if the doctors
do not agree as to Executive’s incapacity, then the two doctors will appoint a
third medical doctor to certify his opinion as to Executive’s incapacity, and
the decision of a majority of the three doctors will prevail. The Company will
bear the costs of the doctors’ opinions.

 

4.3                                 Good Reason. Termination by Executive of
Executive’s employment for “Good Reason” means termination by Executive of
Executive’s employment based on:

 

(a)                                  The assignment to Executive of duties
inconsistent with his position and status with the Company as they existed
immediately prior to a Change in Control, or a substantial change in Executive’s
title, offices or authority, or in the nature of his responsibilities, as they
existed immediately prior to a Change in Control, except in connection with the
termination of his employment for Cause or Disability or as a result of his
death or by Executive other than for Good Reason;

 

(b)                                 A reduction in Executive’s base salary as in
effect on the date of this Agreement or as his salary may be increased from time
to time;

 

(c)                                  A failure to continue the Company’s Plan,
as it may be modified from time to time, substantially in the form in effect
immediately prior to a Change in Control, or a failure to continue Executive as
a participant in the Plan on a basis substantially similar to his participation
immediately prior to a Change in Control, or to pay Executive the amounts that
Executive would be entitled to receive in accordance with the Plan;

 

28

--------------------------------------------------------------------------------


 

(d)                                 Requiring Executive to be based more than
thirty-five (35) miles from the location where Executive is based immediately
prior to a Change in Control, except for required travel on business to an
extent substantially consistent with Executive’s business travel obligations
prior to the Change in Control, or if Executive is agreeable to relocating, then
the Company agrees to reimburse Executive for all reasonable moving expenses
incurred by Executive and to indemnify Executive against any loss realized in
the sale of his principal residence in connection with that relocation;

 

(e)                                  The failure to continue in effect any
retirement plan, life insurance plan, medical insurance plan, disability plan or
any other benefit plan in which Executive is participating immediately prior to
a Change in Control (or provide plans providing Executive with substantially
similar benefits), the taking of any action by the Company that would adversely
affect Executive’s participation or materially reduce his benefits under any of
those plans or deprive Executive of any material fringe benefit enjoyed by
Executive immediately prior to a Change in Control; or

 

(f)                                    The failure by the Company to obtain the
assumption of this Agreement by any successor, as contemplated in Section 6.

 

4.4                                 Notice of Termination. Any purported
termination by the Company pursuant to subsections 4.1 or 4.2 or by Executive
pursuant to subsection 4.3 will be communicated by written Notice of Termination
to the other party. For purposes of this Agreement, a “Notice of Termination”
means a notice that indicates the specific termination provision in this
Agreement relied upon and setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated. Any purported termination not
effected pursuant to a Notice of Termination meeting the requirements set forth
in this Agreement will not be effective.

 

4.5                                 Date of Termination.  For purposes of this
Agreement, the date of the termination of Executive’s employment (“Date of
Termination”) will be:

 

(a)                        if Executive’s employment is terminated by his death,
the end of the month in which his death occurs;

 

(b)                       if Executive’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given; or

 

(c)                        if Executive’s employment is terminated by Executive
or by the Company for any other reason, the date specified in the Notice of
Termination.

 

Section 5.  Benefits Upon Certain Terminations Following a Change in Control. If
within three (3) years following the Change in Control, Executive’s employment
is terminated other than for Death or Disability or without Cause, or if
Executive terminates his employment for Good Reason, then the following
provisions will apply:

 

5.1                                 Compensation Through Date of Termination.
The Company will pay Executive within thirty (30) days after termination:

 

(a)                        Any unpaid amount of Executive’s base salary through
the Date of Termination;

 

(b)                       With respect to any year then completed, any unpaid
amount accrued to Executive pursuant to the Plan referred to in Section 4.2; and

 

29

--------------------------------------------------------------------------------


 

(c)                        With respect to any year then partially completed, a
pro rata portion through the Date of Termination of Executive’s annual bonus
under the Plan, based upon the amount of his bonus for the previous year.

 

5.2                                 Additional Severance. In lieu of any further
salary and bonus payments to Executive for periods subsequent to the Date of
Termination, or other severance payments, the Company will pay as severance pay
to Executive two times the sum of:

 

(a)                        Executive’s annual base salary as of the date of
Change in Control, or as of the Date of Termination, whichever is greater; and

 

(b)                       Executive’s annual bonus under the Plan.  Executive’s
annual bonus amount is to be based on the greater of:

 

(1)                                  the average of Executive’s bonus for the
two fiscal years of the Company preceding the year in which the Change in
Control occurs, or

 

(2)                                  the average of Executive’s bonus for the
two fiscal years of the Company preceding the year in which the termination of
employment occurs.

 

The additional severance pay provided for in this Section 5.2 shall be
transferred to a “Rabbi Trust”, effective as of the Date of Termination, and
paid to Executive in twenty-four (24) equal monthly installments commencing on
the first day of the next month following the Date of Termination, and on the
first day of each subsequent month, until fully paid.

 

5.3                                 Benefit Plans. Unless Executive’s employment
is terminated for Cause, the Company will maintain in full force and effect for
Executive’s continued benefit, and for Executive’s family or dependents,
consistent with the type of coverage Executive had prior to the Change in
Control, for a period of four (4) years following the Date of Termination, the
health, dental, disability and other welfare benefits, plan, programs and
arrangements substantially equivalent to the most valuable coverage provided
under any plan maintained by the Company from time to time during such period. 
In addition, Executive will continue to be provided during the four (4) years
following the Date of Termination, with the same life insurance coverage
maintained on his life immediately prior to the Date of Termination.  These
benefits shall be reduced by the amount of similar benefits provided to
Executive during such period by a subsequent employer, as determined solely by
the Board.  For the purposes of enforcing this offset provision, Executive shall
notify the Board as to the terms and conditions of any subsequent employment and
the corresponding benefits received pursuant thereto, and shall provide, or
cause to provide the Board, correct, complete, and timely information concerning
the same.

 

5.4                                 No Mitigation Required.  Executive will not
be required to mitigate the amount of any payment provided for in this Section 5
by seeking other employment or otherwise, nor will the amount of any payment
provided for in this Section 5 be reduced by any compensation earned by
Executive as the result of employment with another employer after the Date of
Termination or otherwise, except for a reduction in benefits as set forth in
subsection 5.3.

 

5.5                                 Tax Gross-up Payment.  If any payments or
benefits provided pursuant to this Agreement or any other payments or benefits
provided to Executive by the Company are subject to an excise tax on an “excess
parachute payment” under Section 4999 of the Internal Revenue Code of 1986 (the
“Code”), or any successor provision of the Code, or are subject to an excise or
penalty tax under any similar provision of any other revenue system to which
Executive may be subject, the Company will provide a gross-up payment to
Executive in

 

30

--------------------------------------------------------------------------------


 

order to place Executive in the same after-tax position Executive would have
been in had no excise or penalty tax become due and payable under Code
Section 4999 (or any successor provision) or any similar provision of another
revenue system.  No gross-up payment will be made for any excise or penalty tax
attributable to any stock options granted to Executive.

 

Section 6.  Successors; Binding Agreement.

 

6.1                                 Assumption by Company’s Successor. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by agreement in form and substance reasonably
satisfactory to Executive, to expressly assume and agree to perform this
Agreement. Failure of the Company to obtain that agreement prior to the
effectiveness of any succession will be a breach of this Agreement and will
entitle Executive to compensation from the Company in the same amount and on the
same terms to which Executive would be entitled under this Agreement if
Executive terminated Executive’s employment for Good Reason within three (3)
years following a Change in Control, except that for purposes of implementing
the foregoing, the date on which that succession becomes effective will be
deemed the Date of Termination. As used in this Agreement, “Company” means Isco,
Inc. and any successor to its business and/or assets which executes and delivers
the agreement provided for in this subsection 6.1 or which otherwise becomes
bound by all the terms, and provisions of this Agreement by operation of law.

 

6.2                                 Enforcement by Executive’s Successor. This
Agreement will inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If Executive dies subsequent to the
termination of Executive’s employment while any amount would still be payable to
Executive pursuant to this Agreement if Executive had continued to live, all
those amounts, unless otherwise provided in this Agreement, will be paid in
accordance with the terms of this Agreement to Executive’s devisee, legatee or
other designee or, if there be no designee, to Executive’s estate. The foregoing
payment will be made in a lump sum within sixty (60) days following the date of
Executive’s death.

 

Section 7.  Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement will be in writing and will be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage pre-paid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company will be directed to the attention of the Chief
Executive Officer of the Company (or if the notice is from the Chief Executive
Officer, to the Secretary of the Company), or to such other address as either
party may have furnished to the other in writing in accordance with this
Section 7, except that notice of change of address will be effective only upon
receipt.

 

Section 8.  Modification and Waiver. No provision of this Agreement may be
modified, waived or discharged unless that waiver, modification or discharge is
agreed to in writing by Executive and such officer as may be specifically
designated by the Board of Directors of the Company. No waiver by either party
at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by that other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
time or at any prior or subsequent time.

 

Section 9.  Construction. This Agreement supersedes any oral agreement between
Executive and the Company and any oral representation by the Company to
Executive with respect to the subject matter of this Agreement. This Agreement
also supersedes and effectively nullifies all rights and obligations set forth
in a letter from the Company to Executive dated January 26, 1998 regarding a
potential change in control of the Company, and in an Employment Security
Agreement dated as of December 16, 1999, and extended on October 24, 2002 to

 

31

--------------------------------------------------------------------------------


 

December 31, 2005. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of Nebraska.

 

Section 10.  Severability. If any one or more of the provisions of this
Agreement, including but not limited to Section 15 hereof, or any word, phrase,
clause, sentence or other portion of a provision is deemed illegal or
unenforceable for any reason, that provision or portion will be modified or
deleted in such a manner as to make this Agreement as modified legal and
enforceable to the fullest extent permitted under applicable laws. The validity
and enforceability of the remaining provisions or portions will remain in full
force and effect.

 

Section 11.  Counterparts. This Agreement may be executed in two or more
identical counterparts, each of which will take effect as an original and all of
which will evidence one and the same agreement.

 

Section 12.  Legal Fees. If the Company breaches this Agreement or if, within
three (3) years following a Change in Control, (a) Executive’s employment is
terminated by the Company other than for Cause or Disability; or (b) Executive
terminates Executive’s employment for Good Reason, the Company will reimburse
Executive for all legal fees and expenses reasonably incurred by Executive as a
result of that termination (including all those fees and expenses, if any,
incurred in contesting or disputing the termination or in seeking to obtain or
enforce any right or benefit provided by this Agreement, unless the Company is
the prevailing party in such contest or dispute).

 

Section 13.  Employment by a Subsidiary. Either the Company or a Subsidiary may
be Executive’s legal employer. For purposes of this Agreement, any reference to
Executive’s termination of employment with the Company means termination of
employment with the Company and all Subsidiaries, and does not include a
transfer of employment between any of them. The actions referred to under the
definition of “Good Reason” in subsection 4.3 include the actions of the Company
or Executive’s employing Subsidiary, as applicable. The obligations created
under this Agreement are obligations of the Company. A change in control of a
Subsidiary will not constitute a Change in Control for purposes of this
Agreement unless there is also a contemporaneous Change in Control of the
Company. For purposes of Section 1 and this paragraph, a “Subsidiary” means an
entity more than fifty percent (50%) of whose equity interests are owned
directly or indirectly by the Company.

 

Section 14.  Arbitration.  Except for the rights and duties of the parties set
forth in Section 15 of this Agreement, any dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by arbitration
in Lincoln, Nebraska, according to the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction; provided, however, that Executive shall be
entitled to seek specific performance of his right to be paid for all periods up
to the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

Section 15.  Restrictive Covenants.

 

15.1                           Need for Protection.  Executive acknowledges
that, because of her senior executive position with the Company, her knowledge
of the affairs of the Company and her relations with its dealers, distributors
and customers, she could do serious damage to the financial welfare of the
Company should she compete or assist others in competing with the business of
the Company.  Accordingly, the parties agree as follows:

 

15.2                           Confidential Information

 

(a)                                  Non-Disclosure.  Except as the Company may
permit or direct in writing, during the term of this Agreement and thereafter,
Executive agrees that she will never disclose to any person or entity any
confidential or proprietary information, knowledge, or data of the Company,
which is not readily ascertainable from persons or other sources outside the
Company, and which Executive may have obtained while in the employ of the
Company, relating to any customers, customer lists, methods of distribution,
sales, prices, profits, costs, contracts, inventories,

 

32

--------------------------------------------------------------------------------


 

suppliers, dealers, distributors, business prospects, business methods,
manufacturing ideas, formulas, plans or techniques, research, trade secrets, or
know how of the Company.

 

(b)                                 Return of Records.  All records, documents,
software, computer disks, and any other form of information relating to the
business of the Company, which are or were prepared or created by Executive, or
which may or did come into her possession during the term of her employment with
the Company, including any and all copies thereof, shall be returned to the
Company, or as the case may be, shall remain in the possession of the Company,
upon Executive’s termination of employment with the Company, whether voluntary
or involuntary.

 

(c)                                  Future Employment.  Nothing in this
section shall limit the Executive’s right to carry Executive’s accumulated
career knowledge and professional skills to any future employment, subject to
the specific limitations of the foregoing provisions of this section and the
covenants set forth below.

 

(d)                                 Rights to Innovations, Ideas and Concepts. 
The Company shall acquire the sole and exclusive rights to any innovations,
ideas, and concepts, whether or not subject to patent or trademark protection,
and all copyrightable materials which are conceived by Executive during her
employment which relate to the business of the Company.

 

15.3                           Non-Competition.

 

(a)                                  Global Operations.  The parties hereto
acknowledge that the Company’s operations are global, and that it sells and
distributes its products to dealers, distributors and customers worldwide, thus,
the Company’s reasonable need for protection against unfair competition is
global.

 

(b)                                 Covenant Not To Compete.  Executive agrees
that she will not, during the term of this Agreement and for a period of two (2)
years after her employment with the Company has terminated, perform services
directly or indirectly in or for a business competitive with the Company, with
respect to: (i) existing Company customers served or solicited by Executive or
someone under her direct supervision while she was employed by the Company,
and/or (ii) potential customers who, within Executive’s last twelve (12) months
of employment by the Company, received or were about to receive proposals from
the Company and with whom Executive had personal contact.

 

(c)                                  Covenant Not To Solicit.  Executive agrees
that she will not for a period of two (2) years after her employment with the
Company has terminated:

 

(1)                                  directly or indirectly, on behalf of
herself or any person or entity, engage in, or assist any other person or entity
to engage in, the manufacture, assembly, distribution, or sale to any customer,
distributor or dealer of the Company, wherever located, of the products then
being manufactured, assembled, distributed or sold by the Company, if said
customer, distributor or dealer is one with whom Executive had personal contact
or with whose account she was personally involved during the twelve (12) months
prior to the termination of Executive’s employment; or

 

(2)                                  directly or indirectly request or advise
any of the customers, distributors or dealers referred to in (1) above, of this
subsection, to curtail their business

 

33

--------------------------------------------------------------------------------


 

with the Company or to patronize another business which is in competition with
the Company; or

 

(3)                                  directly or indirectly, on behalf of
herself or any other person or entity, request, advise, or solicit any employee
of the Company to leave that employment in order to engage in, or assist any
other person or entity to engage in, competition with the Company.

 

15.4                           Termination Without Cause.  It is understood and
agreed that in the event the Company terminates Executive’s employment without
Cause, subsection 15.3 hereof shall be null and void.  Notwithstanding the
foregoing provision, however, if Executive’s employment is terminated under
circumstances which entitle her to receive the benefits provided in Section 5 of
this Agreement, then in such event, the provisions of Section 15.3 hereof shall
remain in full force and effect.

 

15.5                           Judicial Modification.  In the event that any
court of law or equity shall consider or hold any aspect of this section 15 to
be unreasonable or otherwise unenforceable, the parties hereto agree that the
aspects of this section so found may be reduced, reformed or modified by
appropriate order of the court, and shall thereafter continue, as so modified,
in full force and effect.

 

15.6                           Injunctive Relief.  The parties hereto
acknowledge that the remedies at law for breach of this section will be
inadequate, and the Company shall be entitled to injunctive relief for violation
thereof; provided, however, that nothing herein shall be construed as
prohibiting the Company from pursing any other remedies available for such
breach or threatened breach, including the recovery of damages from Executive.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

ISCO, INC.

 

 

 

 

 

 

 

By:

/s/ Dale L. Young

 

 

 

Chairman

 

 

 

 

By:

/s/ Vicki L. Benne

 

 

 

Vicki L. Benne

 

 

 

 

34

--------------------------------------------------------------------------------